This is an appeal from an award of the State Industrial Board. The injury occurred on December 19, 1934. Claims were filed on July 8, 1937, and September 25,1937. There was no question about the accident and causal relation. The Statute of Limitations was raised. The occurrence was known to the employer promptly, and the employer furnished medical attention and surgical appliances at once, and paid full wages during the period of disability following the accident. Advance payment having been made to the employee the claimant is not barred by the Statute of Limitations under section 28 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.